                               Case 15-40315-KKS      Doc 137       Filed 11/10/20        Page 1 of 1

                                     IN THE UNITED BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF FLORIDA
                                           TALLAHASSEE DIVISION
IN RE:
ALLEN, STEVEN EUGENE                                                         CASE NO. 15-40315TLH4
                                                                             CHAPTER 7
      Debtor.
______________________________/

        ORDER APPROVING TRUSTEE’S APPLICATION TO EMPLOY AND APPOINT
     COUNSEL UNDER GENERAL RETAINER NUNC PRO TUNC TO 6/5/2015 (Doc. #136)

          THIS CAUSE CAME BEFORE THE COURT, upon the Trustee’s Application to Employ and

Appoint Counsel Under General Retainer (Doc. #136), pursuant to 11 U.S.C, Sections 327 and 328(a), it

appearing that the services of an attorney are warranted and will be required to fully administer this case,

and it further appearing that THERESA M. BENDER, P.A., is qualified to represent the trustee in this

matter, it is:

ORDERED:

          1.        The Application is APPROVED.

          2.        The Trustee is authorized to employ the above named entity as attorney for the trustee,

pursuant to 11 U.S.C, Sections 327 and 328(a), to perform all such legal services as may be necessary

in carrying out the trustee's duties in this case. The Trustee shall not hereafter disburse any monies or

transfer any property to the above attorney(s) in satisfaction of legal fees incurred during this case

except upon further order of this Court. Upon completion of his services, the attorney shall apply to

the court for an award of attorney's fees.

                                 10th day of __________________
          DONE AND ORDERED this _____          November                                                  20
                                                                                                    , 20_______.

                                                    _____________________________
                                                    KAREN K. SPECIE.
                                                    United States Bankruptcy Judge
Trustee is directed to serve a copy of this order on interested parties and file a certificate of service within three (3) days of
entry of the order.
Prepared By:
THERESA M. BENDER
Copies to Interested Parties
